UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7521



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL O’SHEA DUVAL, a/k/a Big Mike,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-96-786)


Submitted:   February 25, 1999             Decided:   March 9, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael O’Shea Duval, Appellant Pro Se. Harold Watson Gowdy, III,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael O’Shea Duval appeals the district court’s order deny-

ing his motion to reinstate his direct criminal appeal.      We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     See United States v. Duval, No. CR-96-786 (D.S.C.

Sept. 16, 1998).*    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




     *
       The order from which Duval appeals was filed on September
15, 1998, and entered on the district court’s docket on September
16, 1998, in accordance with Fed. R. Civ. P. 58 and 79(a). See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2